*268OPINION.
AruNdell :
At the hearing counsel for the respective parties stipulated that for the year ended June 30, 1920, the deficiency is $1,011.01 and that there is no deficiencjr for the fiscal year ended June 30, 1921.
The consent dated December 1, 1924, extended the statutory period for the assessment of taxes for the fiscal year ended June 30, 1919, to March 15, 1926, a date about six months after the deficiency notice was mailed. Section 277(a) (2) and 278(c) of the Revenue Act of 1924. Section 277 (b) provides that where a petition is filed with the Board the time within which an assessment is required to be made shall be extended by the number of days bet ween the date of the mailing of the deficiency notice and the date of the final decision of the Board. See also section 277(b) of the Revenue Act of 1926. Since assessment of the taxes is not barred, collection of the taxes may be made within six years after assessment. Section 278(a) of the Revenue Act of 1926. See Old Farmers Oil Co., 12 B. T. A. 203; Alliance Machine Co., 12 B. T. A. 1156.

The deficiencies for the fiscal years ended in 1919 and 1920 are $8f7.S5 and $1,011.01, re--spectively. There is no deficiency for the yew ended in 1921.